 


114 HR 4723 RH: Protecting Taxpayers by Recovering Improper Obamacare Subsidy Overpayments Act
U.S. House of Representatives
2016-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 361
114th CONGRESS 2d Session 
H. R. 4723
[Report No. 114–475] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2016 
Ms. Jenkins of Kansas (for herself, Mr. Tiberi, Mr. Roskam, Mrs. Black, and Mr. Sam Johnson of Texas) introduced the following bill; which was referred to the Committee on Ways and Means 
 

March 23, 2016
Additional sponsors: Mr. Meehan and Mr. Renacci


March 23, 2016
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on March 10, 2016




A BILL 
To amend the Internal Revenue Code of 1986 to provide for the recovery of improper overpayments resulting from certain Federally subsidized health insurance. 
 

1.Short titleThis Act may be cited as the Protecting Taxpayers by Recovering Improper Obamacare Subsidy Overpayments Act. 2.Recovery of improper overpayments resulting from certain Federally subsidized health insurance (a)In generalSection 36B(f)(2) of the Internal Revenue Code of 1986 is amended by striking subparagraph (B).
(b)Conforming amendments
(1)Clause (ii) of section 35(g)(12)(B) of such Code is amended by striking , except that and all that follows and inserting a period. (2)So much of paragraph (2) of section 36B(f) of such Code as precedes advance payments is amended to read as follows:

(2)Excess advance paymentsIf the. (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016.
 

March 23, 2016
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
